DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-7 are pending. Claims 2 and 6 have been cancelled and claims 1, 3-5 and 7 are examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung US20160322677A1 in view of Lee KR20080012438A (cited in the previous office action filed 22 June 2022 and IDS filed 02 June 2020)

	Regarding claim 1, Jung teaches a device for analyzing an active material of an electrode (Jung, [0003], [0007]-[0034]), comprising:
a first plate (Jung, [0056], [0060], [0094], [0098]-[0100], Figs. 1, 3, 16-20, cap or upper case 30; in the alternative [0060], [0094], [0098]-[0100], Figs. 2-3, 16-20, case or lower case 42) configured to receive the electrode (Jung, [0056], Figs.1-3, 16-20, first electrode structure (cathode/anode) 38, second electrode structure (anode/cathode) 34, separator 36, electrolyte) placed thereon,
an second plate (Jung, [0056], [0060], [0094], [0098]-[0100], Figs. 1, 3, 11, 13-20, case or lower case 42; in the alternative [0060], [0094], [0098]-[0100], Figs. 2-3 and 20, cap or upper case 30) coupled to the first plate and configured to have the electrode interposed between the first plate and the second plate (Jung, [0012], claim 1, cap coupled to the case),
a charge/discharge terminal configured to be electrically connected to the electrode Jung, [0056], [0062], [0076], Fig. 7),
the charge/discharge terminal penetrating the second plate so that a lower end of the charge/discharge terminal is configured to be in contact with the electrode or a lead tab extending from the electrode (Jung, [0102]),
a sealing member (Jung, [0056], Figs. 1-3, 17, 20, gasket 46) positioned at a seam portion of the first plate and the second plate (Jung, Figs. 1-3, 17 and 20, cap or upper case 30, case or lower case 42, gasket 46),
the sealing member being configured to seal the first plate and the second plate to one another at the seam portion (Jung, [0056]), thereby defining a sealed space between the first plate and the second plate that is sealed from an outside of the device, the examiner notes that Jung shows such a space as the device is sealed from an outside of the device (Jung, Figs. 1-3, 17 and 20),
and a coupling member configured to couple the first plate and the second plate to one another (Jung, [0094], Figs. 1-3, 17 and 20, cap or upper case 30, case or lower case 42, gasket 46), the examiner notes that the gasket is used to seal as well as couple the cap and case to one another,
wherein the second plate includes an opening through which a light source can be irradiated to the electrode inside of the sealed space Jung, [0056] and [0059]),
the sealed space configured to receive an electrolyte filled therein between the first plate and the second plate (Jung, [0056]),
the opening is covered with a glass (Jung, [0056] and [0061], Figs. 1-3 and 13-20, transparent windows 44 and 54),
and the second plate is located at a position confronting a liquid surface formed by the electrolyte (Jung, [0056]).
While Jung teaches a coupling member configured to couple the first plate and the second plate to one another, Jung does not explicitly discloses wherein the coupling member being configured to adjust a distance between the first plate and the second plate.
Lee teaches a device for analyzing an active material of an electrode (Lee, p.1 line 11 – p.3 line 36, Figs. 1-3, electrochemical in-drill cell 100), comprising:
a first plate (Lee, p.2 lines 3-4, Figs. 1-3, bottom plate 50) configured to receive the electrode placed thereon (Lee, p.2 lines 3-6, 53-60, Figs. 1-3, electrodes 20 and 40, electrolyte injection portions 11 and 12, bottom plate 50, projection 51),
an second plate (Lee, p.2 lines 19-22, Figs. 1-3, top plate 10) coupled to the first plate and having configured to have the electrode interposed between the second plate and the first plate (Lee, p.2 lines 32-37, Figs. 1-3, top plate 10, electrodes 20 and 40, electrolyte injection portions 11 and 12, bottom plate 50, projection 51),
a sealing member positioned at a seam portion of the second plate and the first plate (Lee, p.2 lines 2-3, Figs. 2-3, Teflon O-ring 30),
a coupling member configured to couple the second plate and the first plate to one another (Lee, p.2 lines 54-60, Figs. 1-3, fixing unit 60),
wherein the second plate includes an opening through which a light source can be irradiated to the electrode inside of the sealed space (Lee, p.2 lines 20-22, Figs. 1-3, window 13a),
the sealed space configured to receive an electrolyte filled therein between the second plate and the first plate (Lee, p.2 lines 22-27 and 38-46, Fig. 2, electrolyte injection ports 11 and 12, electrolyte flow paths 16 and 17),
the opening is covered with a polymer material (Lee, p.2 line 12),
and the second plate is located at a position confronting a liquid surface formed by the electrolyte (Lee, Fig. 2).
Lee additionally discloses wherein the coupling member (Lee, p.2 lines 55-57, Figs. 1-2, fixing member 60 comprising a support 14, first screws 15a and second screws 15b) is configured to adjust a distance between the second plate and the first plate (Lee, p.2 lines 55-57, second screws 15b)  in order to prevent leaks.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Lee with the device for analyzing an active material of an electrode of Jung wherein the coupling member is configured to adjust a distance between the second plate and the first plate in order to prevent leaks.
As set forth above, modified Jung teaches all of the structural limitations of claim 1 including wherein the charge/discharge terminal penetrating the second plate so that a lower end of the charge/discharge terminal is configured to be in contact with the electrode or a lead tab extending from the electrode (Jung, [0102]) and therefore it would be obvious to one of ordinary skill in the art wherein the device is configured such that, in use, a location at which the charge/discharge terminal penetrates the second plate is spaced apart from the electrolyte. The Courts have ruled that apparatus claims cover what a device is, not what a device does (see Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)) and a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).

Regarding claim 3, modified Jung discloses all of the limitations of claim 1 as set forth above but is not explicit as to the material used for the first and second plates.
As discussed above Lee is analogous art teaching a device for analyzing an active material of an electrode and discloses wherein the second plate and the first plate are each formed of Teflon (Lee, p.2 lines 11-12) a cost effective and durable material. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Lee in the device for analyzing an active material of an electrode of modified Jung wherein the first plate and the second plate are each formed of Teflon in order to reduce production costs. The examiner notes that Teflon™ is a brand name for PTFE (polytetrafluoroethylene) and is a trademark brand name used by the Du Pont company and its subsidiary companies (Kinetic which first registered the trademark & Chemours which currently owns it).

Regarding claim 4, modified Jung discloses all of the limitations of claim 1 as set forth above. Jung also teaches wherein the active material of the electrode may be an over-lithiated oxide such as lithium cobalt oxide LiCoO2 (Jung, [0006] and [0056]).

Regarding claim 5, Jung further teaches wherein the active material of the electrode includes graphite (Jung, [0043]). The examiner notes that the claim includes optional language.

Regarding claim 7, Jung additionally discloses a method for analyzing change in a structure of the active material of the electrode in real time during charging or discharging of the electrode using the device (Jung, [0064]-[0070]).

Response to Arguments
Applicant’s arguments, see p. 4, filed  22 June 2022, with respect to the 112(b) rejection of claims 1-7 have been fully considered and are persuasive. The 112(b) rejection of claims 1, 3-5 and 7 has been withdrawn because they have been overcome by applicant’s amendment.

Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant states

Claim 6 recites a feature that the coupling member is configured to adjust a distance between the first and second plates. The Office Action also appears to concede that this feature is not taught in Jung or Lee, but the feature is alleged in the Office Action to be inherent in Lee.

The examiner respectfully disagrees. As set forth above, Lee teaches wherein the coupling member (Lee, p.2 lines 55-57, Figs. 1-2, fixing member 60 comprising a support 14, first screws 15a and second screws 15b) is configured to adjust a distance between the first plate and the second plate (Lee, p.2 lines 55-57, second screws 15b)  in order to prevent leaks. As the coupling member of Lee is capable of adjusting a distance between the first plate and the second plate and therefore satisfies the limitation of the claim. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

As applicant notes, dependent claims 3-5 and 7 each ultimately depend on independent claim 1 and are also rejected as being dependent on rejected claim 1 and for each of their limitations being taught by Jung in view of Lee.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728